           Case 1:15-cr-00058-PKC Document 25 Filed 11/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v.-                                                 :    15-cr-58 (PKC)
                                                                       :
BRANDON GIDRON,                                                        :        ORDER
                                                                       :
                                    Defendant.                         :
---------------------------------------------------------------------- X

CASTEL, U.S.D.J.

                 The next conference in this matter will be on November 30, 2020 at 9:00 a.m. and

will take place as a telephone conference. The dial-in information for the proceeding is as

follows:

                 Phone Number:              888-363-4749

                 Access Code:               3667981

Members of the press and public may access this proceeding with the same information but will

not be permitted to speak during the teleconference.

                 On the teleconference, counsel should adhere to the following rules and

guidelines during the proceeding:

             1. Counsel should use a landline whenever possible, should use a headset instead of a
                speakerphone, and must mute themselves whenever they are not speaking to
                eliminate background noise. In addition, counsel should not use voice-activated
                systems that do not allow the user to know when someone else is trying to speak at
                the same time.

             2. To facilitate an orderly teleconference and the creation of an accurate transcript,
                counsel are required to identify themselves every time they speak. Counsel should
                spell any proper names for the court reporter. Counsel should also take special care
                not to interrupt or speak over one another.

             3. If there is a beep or chime indicating that a new caller has joined while counsel is
                speaking, counsel should pause to allow the Court to ascertain the identity of the
        Case 1:15-cr-00058-PKC Document 25 Filed 11/25/20 Page 2 of 2




            new participant and confirm that the court reporter has not been dropped from the
            call.

      SO ORDERED.




Dated: November 25, 2020
       New York, New York




                                             2
